 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
     T.L. by his Guardian Ad Litem Keisha Layne            Case No. 1:17-cv-01686-LJO-JLT
11
                             Plaintiff,                    ORDER CLOSING THE CASE
12                                                         (Doc. 43)
                      v.
13
      Southern Kern Unified School District, Does
14    1-100, inclusive
15                           Defendants.
16

17          The parties have settled their case and the Court has approved the minor’s compromise

18   (Doc. 42). (Doc. 43) The parties now stipulate dismissal of the action with prejudice with each

19   side to bear their own fees and costs. The stipulation is effective immediately with further order

20   of the Court and “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d

21   688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this action,

22   though the Court will retain jurisdiction to enforce the settlement and to control disbursements

23   from the child’s blocked account. (See Doc. 42)

24
     IT IS SO ORDERED.
25

26      Dated:     August 25, 2019                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
